Citation Nr: 0214212	
Decision Date: 10/11/02    Archive Date: 10/17/02	

DOCKET NO.  02-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression secondary to 
service-connected residuals of a mild concussion with 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active service from August 1976 to September 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claim for 
secondary service connection for depression.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's depression was not caused or aggravated by 
his service-connected residuals of a mild concussion, to 
include headaches.


CONCLUSION OF LAW

Depression is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Board notes at the outset the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act provides that VA will make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims and requires VA to notify claimants 
and representatives of the evidence necessary to substantiate 
claims.  38 U.S.C.A. § 5102, 5103, 5107.  
A review of the claims folder reveals that in its July 2001 
rating decision, Statements of the Case issued in February 
2001, Supplemental Statement of the Case issued in April 
2002, the RO informed the veteran of the applicable rules 
regarding service connection claims generally and with 
respect to secondary causation of disability and informed him 
that his claim was denied because of an absence of evidence 
demonstrating the depression was caused or aggravated by a 
service-connected disability.  The veteran reported that his 
only treatment for service-connected headaches and for all 
other purposes was provided by the VA Medical Center (VAMC) 
in Houston and that all records from that facility were 
collected and placed in the veteran's claims folder for 
review.  All known and available evidence has been collected 
for review and the veteran has been provided examinations, 
which include evaluation of the veteran's claims folder and 
opinions addressing the contended causal relationship.  There 
is no indication that there is any additional relevant 
evidence that has not been obtained.  The RO considered all 
of the relevant evidence and applicable law and regulations 
in adjudicating the veteran's claim.  The Board finds that 
the duty to assist provisions of VCAA have been fulfilled in 
this appeal to include the revised regulatory provisions at 
38 C.F.R. § 3.159.  No additional assistance to the veteran 
is required based on the facts of this case. 

As noted above, the only treatment for the veteran's 
psychiatric complaints and service-connected headaches has 
been provided by the VA Medical Center (VAMC) in Houston and 
all records from that facility were collected and placed in 
the veteran's claims folder for review.  Regarding the duty 
to notify, the July 2001 rating decision, the February 2002 
Statements of the Case, the April 2002 Supplemental Statement 
of the Case, and an RO letter mailed in May 2002, have 
generally kept the veteran apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the veteran's claim 
for service connection, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran regarding these issues are required based on the 
facts of the instant case.

The veteran claims entitlement to service connection for 
depression on the theory that his psychiatric disorder is 
secondary to service connected residuals of a head injury, to 
include headaches.  Service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The Board notes that, while the Statement of the Case issued 
in February 2002 included the law and regulations relating to 
service connection on direct incurrence and presumptive 
bases, the veteran's claim for service connection is on a 
secondary basis only; the RO decision that is the subject of 
this appeal denied service connection on that basis, and the 
veteran submitted his Notice of Disagreement and Substantive 
Appeal perfecting his appeal for secondary service 
connection. 
Facts:  The service medical records show that the veteran 
sustained a head injury in a motor vehicle accident in 
October 1979, which resulted in a nasal fracture, a mild 
concussion, and headaches.  X-ray studies revealed a 
moderately depressed fracture in the right parietal region 
but this was considered an old fracture and was "not 
obviously of recent origin."  Cerebral flow studies and a 
brain scan were normal.  The veteran was treated and released 
but continued to complain of headaches.  

The veteran was hospitalized for evaluation of his status-
post head injury in February 1980.  He reported that no 
medication to date had improved his pain.  He admitted to 
some use of drugs in the past and when questioned on removal 
of medications, he said that he would "just get drugs on the 
outside."  There was no history of vascular or visual 
abnormalities and neurologic examination had been negative 
other than complaints of chronic headaches.  It was noted 
that an outpatient brain scan was within normal limits and an 
inpatient CAT was also normal.  X-rays revealed an old 
depressed skull fracture, which appeared to be chronic.  The 
final diagnosis was post-traumatic headaches and suspected 
secondary gain with poor compliance.  The veteran was 
medically separated from service as a result of this injury 
and his reported symptoms.

The service medical records show no diagnosis of depression.

In July 1985, the veteran filed for VA disability 
compensation following service and was granted service 
connection for residuals of a mild concussion and headaches, 
with a 10 percent evaluation.  (Pursuant to the veteran's 
reopened claim, the RO granted an increased rating to 
50 percent in a January 2000 rating decision, effective from 
the date of receipt of his original claim for service 
connection in 1985.) 

The veteran was provided a VA psychiatric examination in 
January 1986.  He recalled the in-service motor vehicle 
accident with a head injury and said that he was unconscious 
for perhaps "a matter of minutes."  He reported a frontal 
skull fracture.  He was not sure if it was associated with 
nausea or vomiting.  He complained of occasional blackouts 
lasting for several minutes and said he occasionally fell and 
"lay limp".  He also reported being shaky, having cold 
sweats and being very nervous, restless and depressed from 
his headaches.  The diagnoses were residuals of auto accident 
with history of skull fracture and headaches, and organic 
brain syndrome with anxiety disorder and some depression 
related to the injury and associated with an increase in 
severity when the headaches were severe.  There is no 
indication that this physician had access to the claims file 
or reviewed any of the veteran's medical records in 
association with this examination.  It was subsequently 
recorded on this examination report that skull X-rays did not 
reveal evidence of any bony abnormality.

In October 1999, the veteran was provided VA neurological 
consultation.  He gave a history of headaches with nausea and 
blurred vision but no vomiting and no history of any aura.  
He also felt depressed and had a history of right-sided 
weakness associated with right-sided headaches.  He reported 
never being seen by a neurologist or a psychiatrist before.  
The impression was that the veteran had headaches which were 
both vascular and tension in origin and it was noted that 
there were subjective sensory changes which were not clearly 
organic in nature.

In January 2000, the veteran underwent another neurological 
examination.  The claims folder was reviewed, to include the 
medical records relating to the head injury and headaches, 
and it was noted that the veteran had undergone a CT scan of 
the head, which was unremarkable except for an old parietal 
skull fracture felt to be unrelated to his service motor 
vehicle accident.  Examination revealed no facial asymmetry 
and muscle testing was all 5/5 in the upper and lower 
extremities.  There were no abnormal findings from 
neurological examination.  The assessment was post-traumatic 
headache.

In March 2001 the veteran was provided another VA 
neurological examination.  At this time, he reported having 
been unconscious for 10 minutes following his motor vehicle 
accident in service.  Examination and review of the claims 
folder led the VA neurologist to conclude that the veteran's 
headaches were of mixed nature due to tension and vascular 
features.  This physician also wrote that "[t]hese severe 
headaches appear to be clearly out of proportion to the 
amount of head injury that he sustained in 1979.  His 
neurologic examination today is essentially normal."  

The veteran's current claim for secondary service connection 
for depression was received by the RO in June 2001.

Also in June 2001, the veteran was admitted to a VA medical 
center.  Upon a psychiatric evaluation, he gave a history of 
depression and paranoia.  He said that he started using 
cocaine a couple of years ago "just one time."  He also gave 
a history of alcohol abuse and indicated that he had been 
taking Valium and Tylenol 4, which he bought from a friend.  
He had been buying Valium off the streets for 15 years.  A 
drug screen upon admission was positive for cocaine.  He 
reported having auditory hallucinations.  He denied current 
auditory hallucinations at present but said the day previous 
"they were going to get me" (quotes in original).  The 
veteran reported that he began drinking alcohol in junior 
high.  He had court dates pending for resisting arrest and 
driving while intoxicated and had threatened his girl 
friend's manager. The Axis I diagnoses were alcohol 
dependence, cocaine abuse, OBS secondary trauma, and 
substance-induced mood disorder.  The psychiatrist opined 
that the veteran's mood disorder/psychosis was "most likely 
secondary to drug use and alcohol."  The examiner added that, 
if the veteran did not curb his drug problem, it was doubtful 
he would alleviate his depression.  It was noted that he had 
been treated with Prozac and Depakote but he discontinued 
those medications.  

In December 2001, the veteran was provided a VA neurological 
examination.  The claims folder was not available but records 
on file at the Houston VAMC were reviewed electronically.  
(As noted above, the veteran has indicated that the only 
treatment he has received has been with the Houston VAMC.)  
The veteran reported being in a motor vehicle accident and he 
recalled being unconscious for "approximately 20 minutes."  
He indicated that his skull was fractured in two different 
locations.  The veteran further stated that he underwent an 
MRI of the brain some three years earlier and was told that 
it was normal.  He complained of significant headaches.  
Detailed neurological testing resulted in no identifiable 
abnormalities.  The physician opined that the headaches were 
predominately vascular in origin, but it was also noted that 
the veteran was noncompliant with medication.  The veteran 
also suffered from hypertension but did not take medication 
for it, and he appeared to have sustained a left subcortical 
cerebral vascular accident.  The diagnoses were post-
traumatic headache, possible left subcortical cerebral 
vascular accident, and depression.  

In December 2001, the veteran was provided a VA psychiatric 
examination.  He gave a history of difficulty sleeping, being 
upset all the time, and that people bothered him.  He 
reported having been treated several times for substance 
abuse but he did not recall any record of treatment by 
psychiatry in anything other than a substance abuse setting.  
The veteran indicated that he last worked as a line operator 
and initially said that he had been fired for having a bad 
attitude but later reported that he had been laid off.  A 
review of the veteran's medical records revealed a 
significant history of substance abuse; which the veteran 
tended to minimize.  He began drinking at the age of eleven 
and had apparently been drinking ever since.  There were also 
indications that he had been using cocaine.  The veteran 
reported hearing voices for the past eight months.  The 
voices were his mother calling him from the grave and his 
sister talking to his mother.  Voices told him not to leave 
his house.  Following a mental status and behavior 
examination, the diagnoses were recorded as substance-induced 
mood disorder and cognitive disorder, not otherwise 
specified, and a personality disorder not otherwise 
specified.  

Two months later in February 2002, the veteran's claims 
folder was referred to the same psychiatrist because it had 
not been made available for her examination report.  She 
reviewed the veteran's claims folder and her previous 
examination.  The physician reported that the review did not 
change her previous diagnoses.  She opined that "it is as 
likely as not that the cause of the veteran's depression is 
his persistent substance abuse."  

In July 2002, the veteran testified before the undersigned at 
the RO.  He reported that he had been in outpatient 
rehabilitation for substance abuse for around six months.  He 
had not had inpatient substance abuse treatment.  He said he 
still had depression from headaches.  The veteran further 
testified that he took six different kinds of medication for 
headaches and depression.  All of his medical care was with 
VA in Houston.  He had been employed three months prior to 
the hearing but "it didn't work out for me."  In describing 
the motor vehicle accident, the veteran reported being 
unconscious for "30 minutes."  He said that he sustained 
two skull fractures from this accident.   

Analysis:  The preponderance of the evidence on file is 
against the veteran's claim that his depression was caused or 
aggravated by his service-connected residuals of head injury, 
to include a mild concussion and headaches. 

While a psychiatric examination in January 1986 resulted in a 
diagnosis of an anxiety disorder with some depression related 
to the veteran's head injury during service, it is clear that 
this physician based the assessment upon a single examination 
without review of the claims file, to include the veteran's 
service medical records.  The veteran was hospitalized in a 
VA medical center in June 2001 at which point his records 
were available for review.  The assessment at that time was 
that the veteran's mood disorder/psychosis was most likely 
secondary to drug and alcohol use.  A neurological 
examination in December 2001 resulted in an observation that 
severe headaches reported by the veteran were clearly out of 
proportion to the head injury he sustained in 1979.  Finally, 
the December 2001 psychiatric examination did not result in 
any findings of depression but rather resulted in diagnoses 
of substance-induced mood disorder, cognitive disorder not 
otherwise specified, and personality disorder.  Pursuant to a 
request from the RO, that psychiatrist opined in an addendum 
that, upon review of the veteran's claims folder, it was as 
likely as not that the cause of the veteran's depression was 
his persistent substance abuse.  The Board notes that chronic 
substance abuse is well documented on file.  The veteran is 
shown to have a lengthy history of drinking alcohol, along 
with cocaine and other prescription drug abuse.

The only competent evidence on file supporting the veteran's 
claim is contained in the report of a VA psychiatric 
examination in January 1986, which was proffered without a 
review of the claims file, to include the service medical 
records.  All of the competent evidence on file since that 
time is either not relevant to the question at hand or weighs 
against the veteran's claim.  The evidence that weighs 
against the claim consists of a medical opinion relating 
depression to substance abuse following an evaluation during 
a hospitalization in June 2001, and a VA psychiatric 
examination, which including a review of the relevant medical 
records, in December 2001.

The Board must assess the credibility and weight of evidence 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evaluation of credibility and weight applies to 
the medical evidence before the Board.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).

In this case, the Board finds that the opinions from a 
physician during a VA hospitalization in June 2001, and the 
opinion from a VA psychiatrist in December 2001, are far more 
probative than the January 1986 opinion linking depression to 
a head injury because they were preceded by a review of the 
relevant evidence, they contained a rationale, to include 
relating the veteran's depression to a long-standing history 
of alcohol and drug abuse, and, in the case of the June 2001 
opinion, was based upon a thorough evaluation of the veteran 
during a hospitalization.  Simply put, the overwhelming 
weight of the evidence is against the veteran's claim that 
his depression was caused or aggravated by his service-
connected residuals of a head injury, to include headaches.

As to the veteran's statements relating his depression to his 
service-connected residuals of a head injury, the Board notes 
that lay opinion as to medical matters is without probative 
value because lay persons are not competent to establish a 
medical diagnosis, etiology of a medical condition, or draw 
medical conclusions; such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  



ORDER

Entitlement to service connection for depression secondary to 
service-connected residuals of a mild concussion with 
headaches is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

